 



EXHIBIT 10.2
$400,000,000
SESI, L.L.C.
1.50% Senior Exchangeable Notes due 2026
Registration Rights Agreement
December 12, 2006
BEAR, STEARNS & CO. INC.
LEHMAN BROTHERS INC.
J.P. MORGAN SECURITIES INC.
c/o Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179
Ladies and Gentlemen:
     This Registration Rights Agreement (the “Agreement”) is made and entered
into as of December 12, 2006, by and among SESI, L.L.C., a Delaware limited
liability company (“SESI”), and Superior Energy Services, Inc., a Delaware
corporation (“Superior Energy” and along with SESI referred to as the
“Issuers”), the guarantors named on the signature pages hereof (the
“Guarantors”), and Bear, Stearns & Co. Inc. acting on behalf of the several
parties (the “Initial Purchasers”) named in Schedule I to that certain Purchase
Agreement, dated as of December 7, 2006 (the “Purchase Agreement”) among the
Issuers, the Guarantors and you, as the Initial Purchasers.
     As an inducement to the Initial Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the Initial
Purchasers thereunder, the Issuers and the Guarantors agree with the Initial
Purchasers, for the benefit of the holders (including the Initial Purchasers) of
the Notes and the Shares (as defined below) (collectively, the “Holders”), as
follows:
     1. Certain Definitions.
     For purposes of this Agreement, the following terms shall have the
following meanings:
     (a) “Additional Interest” has the meaning assigned thereto in Section 2(d).
     (b) “Additional Interest Payment Date” has the meaning assigned thereto in
Section 2(d).

 



--------------------------------------------------------------------------------



 



     (c) “Agreement” means this Registration Rights Agreement, as the same may
be amended from time to time pursuant to the terms hereof.
     (d) “Closing Date” means the earliest date on which any Notes are initially
issued.
     (e) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.
     (f) “Dealer” shall have the meaning assigned thereto in Section 2(a).
     (g) “Deferral Notice” has the meaning assigned thereto in Section 3(b).
     (h) “Deferral Period” has the meaning assigned thereto in Section 3(b).
     (i) “Effective Period” has the meaning assigned thereto in Section 2(a).
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     (k) “Holder” means each holder, from time to time, of Registrable
Securities (including the Initial Purchasers).
     (l) “Indenture” means the Indenture dated as of the date hereof among the
Issuers , the Guarantors and The Bank of New York Trust Company, N.A., as
Trustee, pursuant to which the Notes are being issued.
     (m) “Initial Purchasers” has the meaning specified in the first paragraph
of this Agreement.
     (n) “Issuers” has the meaning specified in the first paragraph of this
Agreement.
     (o) “Material Event” has the meaning assigned thereto in Section 3(a)(iii).
     (p) “Majority Holders” shall mean, on any date, holders of the majority of
the Shares constituting Registrable Securities; for the purposes of this
definition, Holders of Notes

2



--------------------------------------------------------------------------------



 



constituting Registrable Securities shall be deemed to be the Holders of the
number of Shares into which such Notes are or would be convertible as of such
date.
     (q) “NASD” shall mean the National Association of Securities Dealers, Inc.
     (r) “NASD Rules” shall mean the Conduct Rules and the By-Laws of the NASD.
     (s) “Notes” mean the 1.50% Senior Exchangeable Notes due 2026 of SESI,
issued on the date hereof under the Indenture and sold by SESI to the Initial
Purchasers.
     (t) “Notice and Questionnaire” means a written notice delivered to the
Issuers containing substantially the information called for by the Form of
Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum.
     (u) “Notice Holder” means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Issuers on or prior to such date.
     (v) “Offering Memorandum” means the Offering Memorandum dated December 7,
2006 relating to the offer and sale of the Notes.
     (w) “Person” means a corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.
     (x) “Prospectus” means the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any amendment or prospectus supplement,
including post-effective amendments, and all materials incorporated by reference
or explicitly deemed to be incorporated by reference in such Prospectus.
     (y) “Purchase Agreement” has the meaning specified in the first paragraph
of this Agreement.
     (z) “Registrable Securities” means:
     (i) the Notes, until the earliest of (i) with respect to any specific Note,
their resale in accordance with the Shelf Registration Statement, (ii) the
expiration of the holding period applicable to

3



--------------------------------------------------------------------------------



 



such Notes under Rule 144(k) or any successor provision or similar provisions
then in effect, (iii) the date on which all such Notes are freely transferable
by persons who are not affiliates of the Issuers without registration under the
Securities Act, or (iv) the date on which all such notes have been converted or
otherwise cease to be outstanding; and
     (ii) the Shares, if any, issuable upon conversion of the Notes, until the
earliest of (i) with respect to any specific Share, their resale in accordance
with the Shelf Registration Statement, (ii) the expiration of the holding period
applicable to such Shares under Rule 144(k) or any successor provision or
similar provisions then in effect, (iii) the date on which all such Shares are
freely transferable by persons who are not affiliates of the Issuers without
registration under the Securities Act, or (iv) the date on which all such shares
of common stock cease to be outstanding.
     (aa) “Registration Default” has the meaning assigned thereto in Section
2(d).
     (bb) “Registration Expenses” has the meaning assigned thereto in Section 5.
     (cc) “Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such rule as
promulgated under the Securities Act.
     (dd) “Securities” means, collectively, the Notes and the Shares.
     (ee) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     (ff) “Shares” means the shares of common stock of Superior Energy, par
value $0.001 per share, into which the Notes are exchangeable or that have been
issued upon any exchange of the Notes for common stock of Superior Energy.
     (gg) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such Shelf
Registration Statement.
     (hh) “Special Counsel” shall have the meaning assigned thereto in
Section 5.

4



--------------------------------------------------------------------------------



 



     (ii) “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended, or any successor thereto, and the rules, regulations and forms
promulgated thereunder, all as the same shall be amended from time to time.
     (jj) “Trustee” shall have the meaning assigned such term in the Indenture.
     Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. Unless the context otherwise requires, any
reference to a statute, rule or regulation refers to the same (including any
successor statute, rule or regulation thereto) as it may be amended from time to
time.
     2. Registration Under the Securities Act.
     (a) Each Issuer agrees to use reasonable best efforts to cause the Shelf
Registration Statement covering resales of the Registrable Securities pursuant
to Rule 415 or any similar rule that may be adopted by the Commission to become
effective under the Securities Act within 180 days after the Closing Date and to
keep such Shelf Registration Statement continuously effective until each of the
Registrable Securities covered by the Shelf Registration Statement ceases to be
a Registrable Security (the “Effective Period”). Except with respect to certain
registration rights granted to each of Bear, Stearns International Limited and
Lehman Brothers OTC Derivatives, Inc. (each a “Dealer” and together, the
“Dealers”) under letter agreements dated as of December 7, 2006 between each of
the Dealers and Superior Energy (the “Letter Agreements”), Superior Energy’s
securityholders (other than Holders of Registrable Securities) shall not have
the right to include any of the securities of Superior Energy in the Shelf
Registration Statement.
     (b) Each Issuer further agrees that it shall cause the Shelf Registration
Statement and the Prospectus and any amendment or supplement thereto, as of the
effective date of the Shelf Registration Statement or such amendment or
supplement, (i) to comply in all material respects with the applicable
requirements of the Securities Act and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading, and

5



--------------------------------------------------------------------------------



 



the Issuers agree to furnish to the Holders of the Registrable Securities copies
of any supplement or amendment upon the request of any such Holder prior to its
being used or promptly following its filing with the Commission; provided,
however, that the Issuers shall have no obligation to deliver to Holders of
Registrable Securities copies of any amendment consisting exclusively of an
Exchange Act report or other Exchange Act filing otherwise publicly available on
Superior Energy’s website. If the Shelf Registration Statement ceases to be
effective for any reason at any time during the Effective Period (other than
because all Registrable Securities registered thereunder shall have been sold
pursuant thereto or shall have otherwise ceased to be Registrable Securities),
each Issuer shall use reasonable best efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof.
     (c) Each Holder of Registrable Securities agrees that if such Holder wishes
to sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(c) and
Section 3(b). Not less than thirty (30) calendar days prior to the expected
effective time of the Shelf Registration Statement, the Issuers shall give
notice to each of the Holders of its intention to file the Shelf Registration
Statement, together with a Notice and Questionnaire, in the same manner as it
would give notice to the Holders under the Indenture. No Holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the effective time, and no Holder shall be entitled to use the
Prospectus for resales of Registrable Securities at any time, unless such Holder
has returned a completed and signed Notice and Questionnaire to the Issuers by
the deadline for response set forth therein; provided, however, Holders shall
have at least 28 calendar days from the date on which the Notice and
Questionnaire is first given to such Holders to return a completed and signed
Notice and Questionnaire to the Issuers. After the effective time, the Issuers
shall, upon the request of any Holder that is not then a Notice Holder, promptly
send a Notice and Questionnaire to such Holder. The Issuers shall not be
required to take any action to name such Holder as a selling securityholder in
the Shelf Registration Statement or to enable such Holder to use the Prospectus
for resales of Registrable Securities (i) until such Holder has returned a
completed and signed Notice and Questionnaire to the Issuers by the deadline for
response set in compliance with this Section 2(c) or (ii) the use of the
Prospectus has been suspended pursuant to Section 3(b). From and after the date
the Shelf Registration Statement becomes effective, the Issuers shall, as
promptly as is

6



--------------------------------------------------------------------------------



 



practicable after the date a Notice and Questionnaire is delivered, and in any
event within thirty (30) days after the date of receipt of such Notice and
Questionnaire, or if the use of the Prospectus has been suspended by the Issuers
under Section 3(b) hereof at the time of receipt of the Notice and
Questionnaire, within thirty (30) days after the expiration of the period during
which the use of the Prospectus is suspended:
     (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or file
any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Issuers shall file a post-effective
amendment to the Shelf Registration Statement, use reasonable best efforts to
cause such post-effective amendment to become effective under the Securities Act
as promptly as is practicable. Notwithstanding the foregoing, the Issuers shall
not be required to file more than one post-effective amendment to the Shelf
Registration Statement or supplement to the related Prospectus during any
calendar quarter;
     (ii) unless such copy is available on the Electronic Data Gathering
Analysis and Retrieval System (“EDGAR”), upon request provide such Holder copies
of any documents filed pursuant to Section 2(c)(i); and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(c)(i).
     (d) If any of the following events (any such event a “Registration
Default”) shall occur, then additional interest (the “Additional Interest”)
shall become payable by the Issuers and the Guarantors, jointly and severally,
to Holders in respect of the Notes as follows:
     (i) if the Shelf Registration Statement does not become effective with the
Commission within 180 days following the Closing Date, then commencing on the
181st day after the Closing Date, Additional Interest shall accrue on the
principal amount of the outstanding Notes at a rate of 0.25% per annum for the
first 90 days following such 181st day and at a rate of 0.50% per annum
thereafter; or

7



--------------------------------------------------------------------------------



 



     (ii) if the Shelf Registration Statement becomes effective but such Shelf
Registration Statement ceases to be effective at any time during the Effective
Period (other than pursuant to Section 3(b) hereof), then commencing on the day
such Shelf Registration Statement ceases to be effective, Additional Interest
shall accrue on the principal amount of the outstanding Notes that are
Registrable Securities at a rate of 0.25% per annum for the first 90 days
following such date on which the Shelf Registration Statement ceases to be
effective and at a rate of 0.50% per annum thereafter; or
     (iii) if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period (and
again on the first day of any subsequent Deferral Period during such period),
Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
90 days and at a rate of 0.50% per annum thereafter;
provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.50% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.50% per
annum; provided further, however, that (1) upon the effectiveness of the Shelf
Registration Statement (in the case of clause (i) above), (2) upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of clause (ii) above), (3) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(b) to be exceeded (in the case of
clause (iii) above), (4) upon the termination of certain transfer restrictions
on the Securities as a result of the application of Rule 144(k) or any successor
provision or (5) for any period after the second anniversary from the Closing
Date, Additional Interest on the Notes as a result of such clause, as the case
may be, shall cease to accrue.
Additional Interest on the Notes, if any, will be payable in cash on December 15
and June 15 of each year (an “Additional Interest Payment Date”) to holders of
record of outstanding Notes at the close of business on December 1 or June 1, as
the case may be, immediately preceding the relevant Additional Interest Payment
Date, in the same manner and subject

8



--------------------------------------------------------------------------------



 



to the same terms as other interest is payable on the Notes pursuant to the
Indenture. Following the cure of all Registration Defaults requiring the payment
of Additional Interest to the Holders of Securities pursuant to this Section,
the accrual of such Additional Interest will cease (without in any way limiting
the effect of any subsequent Registration Default requiring the payment of
Additional Interest).
The Issuers shall notify the Trustee immediately upon the happening of each and
every Registration Default. The Trustee shall be entitled, on behalf of Holders
of Securities, to seek any available remedy for the enforcement of this
Agreement, including for the payment of any Additional Interest. Notwithstanding
the foregoing, the parties agree that no Additional Interest or other additional
amounts shall be payable in respect of any Shares that are Registrable
Securities that bear the legend set forth in the section entitled “Transfer
Restrictions” in the Offering Memorandum and, except as set forth in the
following sentence, the sole remedy for a violation of the terms of this
Agreement with respect to which additional monetary amounts are expressly
provided shall be as set forth in this Section 2(d). Nothing shall preclude a
Notice Holder or Holder of Registrable Securities from pursuing or obtaining
specific performance or other equitable relief with respect to this Agreement.
     3. Registration Procedures.
     The following provisions shall apply to the Shelf Registration Statement to
be made effective pursuant to Section 2:
     (a) The Issuers shall:
     (i) use reasonable best efforts to cause a registration statement with
respect to the shelf registration on Form S-3 to become effective in accordance
with Section 2(a) above;
     (ii) use reasonable best efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement and file with the Commission any other required document as may be
necessary to keep such Shelf Registration Statement continuously effective until
the expiration of the Effective Period; use reasonable best efforts to cause the
related Prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act; and use reasonable best efforts to
comply with the provisions of the Securities Act applicable to it with respect
to the disposition of all Securities covered by such Shelf Registration
Statement during the Effective Period in accordance with the intended methods of
disposition by the sellers thereof set

9



--------------------------------------------------------------------------------



 



forth in such Shelf Registration Statement as so amended or such Prospectus as
so supplemented;
     (iii) promptly notify the Notice Holders of Registrable Securities that
have requested or received copies of the Prospectus included in the Shelf
Registration Statement (A) when such Shelf Registration Statement has become
effective, (B) of any request, following the effectiveness of the Shelf
Registration Statement, by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Shelf Registration
Statement or related Prospectus, (C) of the issuance by the Commission of any
stop order suspending the effectiveness of such Shelf Registration Statement or
the initiation or written threat of any proceedings for that purpose, (D) of the
receipt by the Issuers of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or written threat of any proceeding for such purpose, (E) of the
occurrence of (but not the nature of or details concerning) any event or the
existence of any fact (a “Material Event”) as a result of which the Shelf
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (provided,
however, that no notice by the Issuers shall be required pursuant to this clause
(E) in the event that the Issuers either promptly file a prospectus supplement
to update the Prospectus or timely filed a Form 8-K or other appropriate
Exchange Act report that is incorporated by reference into the Shelf
Registration Statement, which, in either case, contains the requisite
information with respect to such Material Event that results in such Shelf
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
contained therein not misleading), (F) of the determination by the Issuers that
a post-effective amendment to the Shelf Registration Statement (other than for
the purpose of naming a Notice Holder as a selling securityholder therein) will
be filed with the Commission, which notice may, at the discretion of the Issuers
(or as required pursuant to Section 3(b)), state that it constitutes a Deferral
Notice, in which event the provisions of Section 3(b) shall apply or (G) at any
time when a Prospectus is required to be delivered under the Securities Act,
that the Shelf Registration Statement or Prospectus does not conform in all

10



--------------------------------------------------------------------------------



 



material respects to the applicable requirements of the Securities Act and the
Trust Indenture Act and the rules and regulations of the Commission thereunder;
     (iv) prior to any public offering of the Registrable Securities pursuant to
the Shelf Registration Statement, use reasonable best efforts to register or
qualify, or cooperate with the Notice Holders of Securities included therein and
their respective counsel in connection with the registration or qualification
of, such Securities for offer and sale under the securities or blue sky laws of
such jurisdictions as any such Notice Holders reasonably requests in writing and
do any and all other acts or things reasonably necessary or advisable to enable
the offer and sale in such jurisdictions of the Securities covered by the Shelf
Registration Statement; prior to any public offering of the Registrable
Securities pursuant to the Shelf Registration Statement, use reasonable best
efforts to keep each such registration or qualification (or exemption therefrom)
effective during the Effective Period in connection with such Notice Holder’s
offer and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
Shelf Registration Statement and the related Prospectus; provided that the
Issuers will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process or to taxation in any such jurisdiction
where it is not then so subject;
     (v) use reasonable best efforts to prevent the issuance of, and if issued,
to obtain the withdrawal of any order suspending the effectiveness of the Shelf
Registration Statement or any post-effective amendment thereto, and to lift any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in each case at the
earliest practicable date;
     (vi) upon reasonable notice, throughout the Effective Period, (i) during
normal business hours, make reasonably available upon appropriate agreement by
such parties to maintain confidentiality and appropriately use such information,
for inspection by a representative of, and Special Counsel acting for, Majority
Holders of the Securities being sold and any underwriter (and its counsel)
participating in any disposition of Securities pursuant to such Shelf
Registration Statement, all relevant

11



--------------------------------------------------------------------------------



 



financial and other records, pertinent corporate documents and properties of the
Issuers and their subsidiaries and (ii) use reasonable best efforts to have the
officers, directors, employees, accountants and counsel of the Issuers supply
all relevant information reasonably requested by such representative, Special
Counsel or any such underwriter in connection with such Shelf Registration
Statement;
     (vii) if requested by Majority Holders of the Securities being sold in an
underwriting, its Special Counsel or the managing underwriters (if any) in
connection with such Shelf Registration Statement, use reasonable best efforts
to cause (a) its counsel to deliver an opinion relating to the Shelf
Registration Statement and the Securities in customary form, (b) the officers of
each Issuer to execute and deliver all customary documents and certificates
requested by the Majority Holders of the Securities being sold, their Special
Counsel or the managing underwriters (if any) and (c) the independent public
accountants of the Issuers to provide a comfort letter or letters in customary
form, subject to receipt of appropriate documentation as contemplated and only
if permitted by Statement of Auditing Standards No. 72, provided that the
Registrable Securities shall not be sold in any underwritten offering without
the prior written consent of the Issuers;
     (viii) if reasonably requested by the Initial Purchasers or any Notice
Holder, promptly incorporate in a prospectus supplement or post-effective
amendment to the Shelf Registration Statement such information as the Initial
Purchasers or such Notice Holder shall, on the basis of a written opinion of
nationally-recognized counsel experienced in such matters, determine to be
required to be included therein by applicable law and make any required filings
of such prospectus supplement or such post-effective amendment; provided, that
the Issuers shall not be required to take any actions under this Section
3(a)(viii) that are not, in the reasonable opinion of counsel for the Issuers,
in compliance with applicable law;
     (ix) promptly furnish to each Notice Holder and the Initial Purchasers,
upon their request and without charge, at least one (1) conformed copy of the
Shelf Registration Statement and any amendments thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits; provided, however, that the
Issuers shall have no obligation to deliver to Notice Holders or the Initial
Purchasers a copy of any amendment

12



--------------------------------------------------------------------------------



 



consisting exclusively of an Exchange Act report or other Exchange Act filing
otherwise publicly available on EDGAR;
     (x) during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, upon its request and without charge, as many copies of
the Prospectus relating to such Registrable Securities (including each
preliminary prospectus) and any amendment or supplement thereto as such Notice
Holder may reasonably request; and the Issuers hereby consent (except during
such periods that a Deferral Notice is outstanding and has not been revoked) to
the use of such Prospectus or each amendment or supplement thereto by each
Notice Holder in connection with any offering and sale of the Registrable
Securities covered by such Prospectus or any amendment or supplement thereto in
the manner set forth therein; and
     (xi) cooperate with the Notice Holders of Securities to facilitate the
timely preparation and delivery of global or definitive certificates
representing Securities to be sold pursuant to the Shelf Registration Statement
free of any restrictive legends and, in the case of definitive certificates, in
such denominations and registered in such names as the Holders thereof may
request in writing at least two business days prior to sales of Securities
pursuant to such Shelf Registration Statement.
     (b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development that, in the discretion of the Issuers, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Issuers will (i) in the case of clause (B) above,
subject to the third sentence of this provision, as promptly as practicable
prepare and file a post-effective amendment to the Shelf Registration Statement
or a supplement to the related

13



--------------------------------------------------------------------------------



 



Prospectus or any document incorporated therein by reference or file any other
required document that would be incorporated by reference into such Shelf
Registration Statement and Prospectus so that such Shelf Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to the Shelf Registration
Statement, subject to the third sentence of this provision, use reasonable best
efforts to cause it to become effective as promptly as is practicable, and
(ii) give notice to the Notice Holders that the availability of the Shelf
Registration Statement is suspended (a “Deferral Notice”). Upon receipt of any
Deferral Notice, each Notice Holder agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above, or until it is advised in writing by the Issuers that
the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. Each Issuer will use reasonable best efforts to ensure that
the use of the Prospectus may be resumed (x) in the case of clause (A) above, as
promptly as practicable, (y) in the case of clause (B) above, as soon as, in the
sole judgment of the Issuers, public disclosure of such Material Event would not
be prejudicial to or contrary to the interests of the Issuers or, if necessary
to avoid unreasonable burden or expense, as soon as practicable thereafter and
(z) in the case of clause (C) above, as soon as, in the discretion of the
Issuers, such suspension is no longer appropriate; provided that the period
during which the availability of the Shelf Registration Statement and any
Prospectus is suspended (the “Deferral Period”), without the Issuers incurring
any obligation to pay Additional Interest pursuant to Section 2(d), shall not
exceed one hundred and twenty (120) days in the aggregate in any twelve
(12) month period.
     (c) Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Issuers, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on its behalf to
discontinue) the disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder (i) shall have received copies of such

14



--------------------------------------------------------------------------------



 



amended or supplemented Prospectus or (ii) shall have received notice from the
Issuers that the disposition of Registrable Securities pursuant to the Shelf
Registration may continue.
     (d) The Issuers may require each Holder of Registrable Securities as to
which any registration pursuant to Section 2(a) is being effected to furnish to
the Issuers such information, in addition to that elicited by the Notice and
Questionnaire, regarding such Holder and such Holder’s intended method of
distribution of such Registrable Securities as the Issuers may from time to time
reasonably request in writing, but only to the extent that such information is
required in order to comply with the Securities Act or other applicable law.
Each such Holder agrees to notify the Issuers as promptly as practicable of any
inaccuracy or change in information previously furnished by such Holder to the
Issuers or of the occurrence of any event in either case as a result of which
any Prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding such Holder or such Holder’s intended
method of disposition of such Registrable Securities or omits to state any
material fact regarding such Holder or such Holder’s intended method of
disposition of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading, and promptly to furnish
to the Issuers any additional information required to correct and update any
previously furnished information or required so that such Prospectus shall not
contain, with respect to such Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.
     (e) Superior Energy shall comply with all applicable rules and regulations
of the Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than (i) 40 days after the end of
any 12-month period (or 60 days after the end of any 12-month period if such
period is a fiscal year) if Superior Energy is at such time an “accelerated
filer” and (ii) 45 days after the end of any 12-month period (or 90 days after
the end of any 12-month period if such period is a fiscal year) if Superior
Energy is not an “accelerated filer” commencing on the first day of the first
fiscal quarter of such Issuer commencing after the effective date of the Shelf
Registration Statement, which statements shall cover said 12-month periods.

15



--------------------------------------------------------------------------------



 



     (f) The Issuers shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the effective date of
such Shelf Registration Statement and provide the Trustee and the transfer agent
for the Shares with one or more certificates for the Registrable Securities that
are in a form eligible for deposit with The Depository Trust Company.
     (g) Until the expiration of the Effective Period, the Issuers will not, and
will not permit any of its “affiliates” (as defined in Rule 144) to, resell any
of the Securities that have been reacquired by any of them except pursuant to an
effective registration statement under the Securities Act.
     (h) The Issuers shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.
     (i) The Issuers shall enter into such customary agreements and take all
such other necessary and lawful actions in connection therewith (including those
requested by the Majority Holders of the Registrable Securities being sold) in
order to expedite or facilitate disposition of such Registrable Securities.
     4. Holder’s Obligations.
     Each Holder agrees, by acquisition of the Registrable Securities, that no
Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to the Shelf Registration Statement or to
receive a Prospectus relating thereto, unless such Holder has furnished the
Issuers with a Notice and Questionnaire pursuant to Section 2(c) hereof
(including the information required to be included in such Notice and
Questionnaire) and the additional information set forth in the next sentence.
Each Notice Holder agrees promptly to furnish to the Issuers all information
required to be disclosed in order to make the information previously furnished
to the Issuers by such Notice Holder not misleading and any other information
regarding such Notice Holder and the distribution of such Registrable Securities
as may be required to be disclosed in the Shelf Registration Statement under
applicable law or pursuant to Commission comments. Each Holder further agrees
not to sell any Registrable Securities pursuant to the Shelf Registration
Statement without delivering, or causing to be delivered, a Prospectus to the
purchaser thereof and, following termination of the Effective Period, to notify
the Issuers, within 10 Business Days of a request by the Issuers, of the amount
of Registrable Securities sold pursuant to the Shelf Registration Statement and,
in the absence of a response, the Issuers may assume that all of the Holder’s
Registrable Securities were so sold.

16



--------------------------------------------------------------------------------



 



     5. Registration Expenses.
     The Issuers and the Guarantors, jointly and severally, agree to bear and to
pay or cause to be paid promptly upon request being made therefor all expenses
incident to the Issuers’ performance of or compliance with this Agreement,
including, but not limited to, (a) all Commission and any NASD registration and
filing fees and expenses, (b) all fees and expenses in connection with the
qualification of the Registrable Securities for offering and sale under the
state securities and Blue Sky laws referred to in Section 3(a)(iv) hereof,
including reasonable fees and disbursements of one counsel for the placement
agent or underwriters, if any, in connection with such qualifications, (c) all
expenses relating to the preparation, printing, distribution and reproduction of
the Shelf Registration Statement, the related Prospectus, each amendment or
supplement to each of the foregoing, the certificates representing the
Securities and all other documents relating hereto, (d) fees and expenses of the
Trustee and of the registrar and transfer agent for the Shares, (e) fees,
disbursements and expenses of counsel and independent certified public
accountants of the Issuers (including the expenses of any reports required by
the Securities Act or the rules and regulations thereunder to be included or
incorporated by reference in the Shelf Registration Statement or “cold comfort”
letters required by or incident to such performance and compliance) and
(f) reasonable fees, disbursements and expenses of one counsel for the Holders
of Registrable Securities retained in connection with the Shelf Registration
Statement, as selected by the Issuers (unless reasonably objected to by the
Majority Holders of the Registrable Securities being registered, in which case
the Majority Holders shall select such counsel for the Holders) (“Special
Counsel”), and fees, expenses and disbursements of any other Persons, including
special experts, retained by the Issuers in connection with such registration
(collectively, the “Registration Expenses”). To the extent that any Registration
Expenses are incurred, assumed or paid by any Holder of Registrable Securities
or any underwriter or placement agent therefor, the Issuers shall reimburse such
Person for the full amount of the Registration Expenses so incurred, assumed or
paid promptly after receipt of a documented request therefor. Notwithstanding
the foregoing, the Holders of the Registrable Securities being registered shall
pay all underwriting discounts and commissions and placement agent fees and
commissions attributable to the sale of such Registrable Securities and the fees
and disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the counsel and experts specifically
referred to above.
     6. Indemnification.
     (a) The Issuers and the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Holder

17



--------------------------------------------------------------------------------



 



(including, without limitation, the Initial Purchasers), each of the directors,
officers, employees and affiliates of such Holder and each person who controls
such Holder within the meaning of either the Securities Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Shelf
Registration Statement or the Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Issuers will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission from any
such document, in reliance upon and in conformity with written information
provided by a Holder. This indemnity agreement will be in addition to any
liability that the Issuers may otherwise have.
     (b) Each Holder agrees to indemnify and hold harmless the Issuers, each of
its directors, each of its officers, and each person, if any, who controls the
Issuers within the meaning of either the Securities Act or the Exchange Act,
against any and all losses, claims, damages or liabilities, joint or several, to
which the Issuers may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any such Shelf Registration
Statement or the Prospectus, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, but in each case only to the extent
that the untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with any information
furnished to the Issuers by such Holder, in its most

18



--------------------------------------------------------------------------------



 



recent Notice and Questionnaire or such other written instrument, and agrees to
reimburse the Issuers, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that no such Holder shall
be liable for any indemnity claims hereunder in excess of the amount of net
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Shelf Registration Statement. This indemnity agreement will be
in addition to any liability which any such Holder may otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it has been
materially prejudiced through the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b). If any action shall
be brought against an indemnified party and it shall have notified the
indemnifying party thereof, the indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if: (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest; (ii) the actual or potential defendants in, or targets of,
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be
legal defenses available to it and/or other indemnified parties

19



--------------------------------------------------------------------------------



 



that are different from or additional to those available to the indemnifying
party; (iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party.
     (d) The provisions of this Section 6 and Section 7 shall remain in full
force and effect, regardless of any investigation made by or on behalf of any
Holder, the Issuers, or any of the indemnified Persons referred to in this
Section 6 and Section 7, and shall survive the sale by a Holder of Securities
covered by the Shelf Registration Statement.
     7. Contribution.
     If the indemnification provided for in Section 6 is unavailable or
insufficient to hold harmless an indemnified party under Section 6(a) or 6(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Issuers and the Guarantors from the offering and sale of the
Notes, on the one hand, and a Holder with respect to the sale by such Holder of
Securities, on the other, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Issuers and the Guarantors and such Holder on the
other with respect to the statements or omissions that resulted in such loss,
claim, damage or liability, or action in respect thereof, as well as any other
relevant equitable considerations. The relative benefits received by the Issuers
and the Guarantors on the one hand and a Holder on the other with respect to
such offering and such sale shall be deemed to be in the same proportion

20



--------------------------------------------------------------------------------



 



as the total net proceeds from the offering of the Notes (excluding discounts
and commissions, but before deducting expenses) received by or on behalf of the
Issuers and the Guarantors, on the one hand, and the total net proceeds
(excluding discounts and commissions, but before deducting expenses) received by
such Holder upon a resale of the Securities, on the other, bear to the total
gross proceeds from the sale all Securities pursuant to the Shelf Registration
Statement in the offering of the Securities from which the contribution claim
arises. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to the Issuers or
the Guarantors or information supplied by the Issuers or the Guarantors on the
one hand or to any information contained in the relevant Notice and
Questionnaire or such other written instrument supplied by such Holder on the
other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 7 were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 7 shall be deemed
to include, for purposes of this Section 7, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending or preparing to defend any such action or claim. Notwithstanding
the provisions of this Section 7, an indemnifying party that is a Holder of
Securities shall not be required to contribute any amount in excess of the
amount by which the total price at which the Securities sold by such
indemnifying party to any purchaser exceeds the amount of any damages which such
indemnifying party has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
     8. Rule 144A and Rule 144.
     So long as any Registrable Securities remain outstanding, each Issuer shall
use reasonable best efforts to file the reports required to be filed by it under
Rule 144A(d)(4) under the Securities Act and the Exchange Act in a timely manner
and, if at any time such Issuer is not required to file such reports, it will,
upon the written request of any Holder of Restricted Securities, make publicly
available other information so long as necessary to permit sales of such
Holder’s securities pursuant to Rules 144 and 144A. Each Issuer covenants that
it will take such further action

21



--------------------------------------------------------------------------------



 



as any Holder of Restricted Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rules 144 and 144A (including, without limitation, the
requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, each Issuer shall promptly deliver to such Holder a
written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 8 shall be deemed to
require the Issuers to register any of its securities pursuant to the Exchange
Act.
     9. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Issuers have obtained the
written consent of the Majority Holders. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities are being sold
pursuant to the Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of a
majority in aggregate amount of the Securities being sold by such Holders
pursuant to the Shelf Registration Statement.
     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail,
telecopier or air courier guaranteeing next-day delivery:
     (i) If to the Issuers or the Guarantors, initially at the address set forth
in the Purchase Agreement;
     (ii) If to the Initial Purchasers, initially at the address of the
representative set forth in the Purchase Agreement; and
     (iii) If to a Holder, to the address of such Holder set forth in the
security register, the Notice and Questionnaire or other records of the Issuers;
provided, however, that so long as the Securities will be in global form, all
notices hereunder may be delivered through The Depository Trust Company, its
nominees and their respective successors and assigns, or such other depository
institution.
     All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; one business

22



--------------------------------------------------------------------------------



 



day after being delivered to a next day air courier; five business days after
being deposited in the mail; and when receipt is acknowledged by the recipient’s
telecopier machine, if sent by telecopier.
     (c) Successors and Assigns. This Agreement shall be binding upon the
Issuers, the Guarantors, and each of their successors and assigns.
     (d) Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered in original form or by telecopier) and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
     (e) Definition of Terms. For purposes of this Agreement, (a) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (b) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (h) Remedies. In the event of a breach by the Issuers, the Guarantors or by
any Holder of any of their respective obligations under this Agreement, each
Holder or the Issuers, as the case may be, in addition to being entitled to
exercise all rights granted by law, including recovery of damages (other than
the recovery of damages for a breach by the Issuers and the Guarantors of its
obligations for which Additional Interest have been paid pursuant to Section 2
hereof), will be entitled to specific performance of its rights under this
Agreement. The Issuers and each Holder agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agree that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.
     (i) No Inconsistent Agreements. Each Issuer represents, warrants and agrees
that (i) it has not entered into, shall

23



--------------------------------------------------------------------------------



 



not, on or after the date of this Agreement, enter into any agreement that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof, (ii) except with respect to
certain registration rights granted to each of the Dealers under the Letter
Agreements, there are no contracts, commitments, agreements, arrangements,
understandings or undertakings of any kind to which such Issuer is a party, or
by which it is bound, granting to any person the right to require either such
Issuer to file a registration statement under the Securities Act with respect to
any securities of such Issuer or requiring such Issuer to include such
securities with the Securities registered pursuant to any registration statement
and (iii) without limiting the generality of the foregoing, without the written
consent of the Majority Holders, it shall not grant to any Person the right to
request such Issuer to register any securities of such Issuer under the
Securities Act unless the rights so granted are not in conflict or inconsistent
with the provisions of this Agreement.
     (j) No Piggyback on Registrations. Except with respect to certain
registration rights granted to each of the Dealers under the Letter Agreements,
neither the Issuers nor any of their security holders (other than the Holders of
Restricted Securities in such capacity) shall have the right to include any
securities of the Issuers in any Shelf Registration Statement other than
Registrable Securities.
     (k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
     (l) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable

24



--------------------------------------------------------------------------------



 



Securities, any director, officer or affiliate of such Holder, any agent or
underwriter or any director, officer or affiliate thereof, or any controlling
person of any of the foregoing, and shall survive delivery of and payment for
the Registrable Securities pursuant to the Purchase Agreement and the transfer
and registration of Registrable Securities by such Holder.
     (m) Securities Held by the Issuers, Etc. Whenever the consent or approval
of Holders of a specified percentage of Securities is required hereunder,
Securities held by the Issuers or their affiliates (other than subsequent
Holders of Securities if such subsequent Holders are deemed to be affiliates
solely by reason of their holdings of such Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

25



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement among the Issuers and the Initial Purchasers in
accordance with its terms.

                  Very truly yours,    
 
                SESI, L.L.C.    
 
           
 
  By:   SUPERIOR ENERGY SERVICES, INC.,    
 
      Its Sole Member    
 
           
 
  By:   /s/ Robert S. Taylor    
 
           
 
      Name: Robert S. Taylor    
 
      Title: Executive Vice President and    
 
                Chief Financial Office    
 
                SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Robert S. Taylor     
 
           
 
      Name: Robert S. Taylor    
 
      Title: Executive Vice President and    
 
                Chief Financial Office    

26



--------------------------------------------------------------------------------



 



GUARANTORS:
1105 PETERS ROAD, L.L.C.
BLOWOUT TOOLS, INC.
CONCENTRIC PIPE AND TOOL RENTALS, L.L.C.
CONNECTION TECHNOLOGY, L.L.C.
CSI TECHNOLOGIES, LLC
DRILLING LOGISTICS, L.L.C.
F. & F. WIRELINE SERVICE, L.L.C.
FASTORQ, L.L.C.
H.B. RENTALS, L.C.
INTERNATIONAL SNUBBING SERVICES, L.L.C.
J.R.B. CONSULTANTS, INC.
NON-MAGNETIC RENTAL TOOLS, L.L.C.
PROACTIVE COMPLIANCE, L.L.C.
PRODUCTION MANAGEMENT INDUSTRIES, L.L.C.
SEGEN LLC
SELIM LLC
SEMO, L.L.C.
SEMSE, L.L.C.
SPN RESOURCES, LLC
STABIL DRILL SPECIALTIES, L.L.C.
SUB-SURFACE TOOLS, L.L.C.
SUPERIOR CANADA HOLDING, INC.
SUPERIOR ENERGY SERVICES, L.L.C.
SUPERIOR INSPECTION SERVICES, INC.
UNIVERSAL FISHING AND RENTAL TOOLS, INC.
WILD WELL CONTROL, INC.
WORKSTRINGS, L.L.C.

             
 
  By:   /s/ Robert S. Taylor    
 
           
 
      Name: Robert S. Taylor    
 
      Title: Authorized Representative    
 
                SE FINANCE LP    
 
           
 
  By:   SEGEN, LLC,    
 
      Its General Partner    
 
           
 
  By:   /s/ Robert S. Taylor    
 
           
 
      Name: Robert S. Taylor    
 
      Title: Authorized Representative    

27



--------------------------------------------------------------------------------



 



     The foregoing Agreement is hereby confirmed and accepted as of the date
first above written.
BEAR, STEARNS & CO. INC.
LEHMAN BROTHERS INC.
J.P. MORGAN SECURITIES INC.

         
By:
  BEAR, STEARNS & CO. INC.    
 
  Acting on behalf of themselves    
 
  and as Representative    
 
  of the Initial Purchasers    
 
       
By:
  /s/ Paul S. Rosica
 
 
 
Name: Paul S. Rosica  
 
  Title:   Senior Managing Director  

28